—Appeal from a decision of the Workers’ Compensation Board, filed December 14, 1999, which ruled that claimant had no compensable lost time and denied her claim for workers’ compensation benefits.
Claimant sustained a work-related injury to her back in November 1994 but lost no time from work as a result thereof. In September 1996, claimant was laid off from her employment due to economic conditions. Based upon medical evidence of a partial disability as a result of the work-related injury, claimant sought workers’ compensation benefits for reduced earnings subsequent to the layoff. The Workers’ Compensation Board ultimately concluded that claimant had no compensable lost time and denied her claim for benefits.
We affirm the Board’s decision. “[A] reduced earnings award may be denied where the reduction in earning capacity results from age, economic conditions or other factors unrelated to the disability” (Matter of Coyle v Intermagnetics Corp., 267 AD2d 621, 622). Where, as here, the evidence establishes that claimant’s loss of employment was due to economic conditions unrelated to the disability, claimant bears the burden of demonstrating that limitations due to the disability were a cause of the subsequent inability to obtain employment (see, Matter of Benesch v Utilities Mut. Ins. Co., 263 AD2d 585). Although claimant asserts in her brief that her “partial disability impacts on her ability to find new work,” there is no evidence to support this claim which is inconsistent with claimant’s apparent ability to return to work immediately after she sustained the injury and to continue to perform her work until she was laid off. While claimant argues that she should have been given the opportunity to develop the record, when the question of *774developing the record arose at the hearing, claimant chose to rely on the medical evidence of her partial disability as the basis for her claim.
Cardona, P. J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.